PER CURIAM.
The affidavit in this case does not state facts sufficient to entitle the petitioners to a writ of mandate directing the respondent to do any of the things which it is alleged that he has refused to do. The overruling of petitioners’ motion for a judgment in their favor in the case of Tibbetts et al. v. The Riverside Banking Company et al., and the refusal to allow the plaintiffs therein to prove certain matters alleged in their complaint, were decisions of questions of law arising during the trial. If there was any error in such rulings, the petitioners were afforded a plain, speedy, and adequate remedy by an appeal from the final judgment rendered in the action. Application for writ denied.